            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 1 of 22




AARON B. SHUMWAY, ESQ. (15255)
NEWMEYER & DILLION LLP
3800 Howard Hughes Pkwy, Suite 700
Las Vegas, Nevada 89169
Telephone: (702) 777-7500
Facsimile: (702) 777-7599
Aaron.Shumway@ndlf.com

Attorneys for Defendant/Counter-Claimant
HOME DEPOT U.S.A., INC.




                               UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, NORTHERN DIVISION


KAITLYN PETERSON, an individual,             HOME DEPOT U.S.A., INC.’S ANSWER
                                             TO PLAINTIFF’S COMPLAINT AND
          Plaintiff,                         COUNTERCLAIM

          vs.
                                             Case No.: 1:19-cv-00091-BSJ
HOME DEPOT U.S.A., INC., a Delaware
corporation, doing business as HOME
DEPOT, THE,

                       Defendants.

HOME DEPOT U.S.A., INC.

                       Counter-Claimant,
vs.

KAITLYN PETERSON, an individual,

                       Counter-Defendant.

          COMES NOW Defendant HOME DEPOT U.S.A., INC. (“Defendant”), by and through

its counsel of record, the law firm of NEWMEYER & DILLION LLP, and hereby answers the

Complaint of Plaintiff KAITLYN PETERSON (“Plaintiff”) as follows:




                                                               ANSWER TO COMPLAINT AND
735.271 / 8548154.1
                                                                         COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 2 of 22




                                     JURISDICTION AND VENUE

          1.          This answering Defendant, answering paragraph 1 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          2.          This answering Defendant, answering paragraph 2 of the Complaint, admits that

HOME DEPOT U.S.A., INC. is a Delaware corporation in good standing and authorized to

conduct business in Utah with corporate offices in Atlanta, Georgia; as to the remaining

allegations in paragraph 2 of the Complaint, if any there are, Defendant denies the allegations.

          3.          This answering Defendant, answering paragraph 3 of the Complaint, states this

paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          4.          This answering Defendant, answering paragraph 4 of the Complaint, states this

paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          5.          This answering Defendant, answering paragraph 5 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

                                       GENERAL ALLEGATIONS

          6.          This answering Defendant, answering paragraph 6 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.



                                                                         ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 -2-                            COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 3 of 22




          7.          This answering Defendant, answering paragraph 7 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          8.          This answering Defendant, answering paragraph 8 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          9.          This answering Defendant, answering paragraph 9 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          10.         This answering Defendant, answering paragraph 10 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          11.         This answering Defendant, answering paragraph 11 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          12.         This answering Defendant, answering paragraph 12 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          13.         This answering Defendant, answering paragraph 13 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          14.         This answering Defendant, answering paragraph 14 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

///



                                                                          ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 -3-                             COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 4 of 22




          15.         This answering Defendant, answering paragraph 15 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          16.         This answering Defendant, answering paragraph 16 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          17.         This answering Defendant, answering paragraph 17 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          18.         This answering Defendant, answering paragraph 18 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          19.         This answering Defendant, answering paragraph 19 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          20.         This answering Defendant, answering paragraph 20 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          21.         This answering Defendant, answering paragraph 21 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          22.         This answering Defendant, answering paragraph 22 of the Complaint, admits

responding to and denying liability. Defendant denies any and all remaining allegations in this

paragraph.

///



                                                                          ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 -4-                             COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 5 of 22




          23.         This answering Defendant, answering paragraph 23 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          24.         This answering Defendant, answering paragraph 24 of the Complaint, admits

Martinez was an employee.

          25.         This answering Defendant, answering paragraph 25 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations contained therein.

          26.         This answering Defendant, answering paragraph 26 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations contained therein.

          27.         This answering Defendant, answering paragraph 27 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          28.         This answering Defendant, answering paragraph 28 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          29.         This answering Defendant, answering paragraph 29 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations contained therein.

          30.         This answering Defendant, answering paragraph 30 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations contained therein.

///

///



                                                                          ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 -5-                             COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 6 of 22




          31.         This answering Defendant, answering paragraph 31 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          32.         This answering Defendant, answering paragraph 32 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          33.         This answering Defendant, answering paragraph 33 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          34.         This answering Defendant, answering paragraph 34 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          35.         This answering Defendant, answering paragraph 35 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          36.         This answering Defendant, answering paragraph 36 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

          37.         This answering Defendant, answering paragraph 37 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.



                                                                          ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 -6-                             COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 7 of 22




                                     FIRST CLAIM FOR RELIEF
                      Negligence Hiring, Supervision, and/or Retention of Martinez
          38.         This answering Defendant, answering paragraph 38 of the Complaint, repeats its

responses to the preceding paragraphs as though fully set forth herein.

          39.         This answering Defendant, answering paragraph 39 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          40.         This answering Defendant, answering paragraph 40 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          41.         This answering Defendant, answering paragraph 41 of the Complaint, states that

this paragraph consists of a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant is presently without sufficient information to form a

belief as to the truth of the allegations contained within this paragraph and therefore denies the

same.

          42.         This answering Defendant, answering paragraph 42 of the Complaint, is presently

without sufficient information to form a belief as to the truth of the allegations contained within

this paragraph and therefore denies the same.

                                       AFFIRMATIVE DEFENSES

                                    FIRST AFFIRMATIVE DEFENSE

          1.          This Defendant denies the allegations of the Complaint, and each cause of action,

and each paragraph in each cause of action, and each and every part thereof, including a denial


                                                                           ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                  -7-                             COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 8 of 22




that Plaintiff was damaged in the sum or sums alleged, or to be alleged, or any other sum or sums

whatsoever.

                                   SECOND AFFIRMATIVE DEFENSE

          2.          This Defendant denies that by reason of any act or omission, fault, conduct or

liability on the part of this answering Defendant, whether negligent, careless, unlawful or

whether as alleged, or otherwise, Plaintiff was injured or damaged in any of the amounts alleged,

or in any other manner or amount whatsoever; this answering Defendant further denies that this

answering Defendant was negligent, careless, reckless, wanton, acted unlawfully or are liable,

whether in the manner alleged or otherwise.

                                    THIRD AFFIRMATIVE DEFENSE

          3.          This Defendant is informed and believes, and thereon alleges, that the Complaint,

and each and every cause of action stated therein, fails to state facts sufficient to constitute a

cause of action, or any cause of action, as against this answering Defendant.

                                   FOURTH AFFIRMATIVE DEFENSE

          4.          This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is barred by issue preclusion and/or the Doctrine of Res Judicata.

                                    FIFTH AFFIRMATIVE DEFENSE

          5.          This Defendant is informed and believes, and thereon alleges, that if Plaintiff

suffered or sustained any loss, injury, damage or detriment, the same is directly and proximately

caused and contributed to, in whole or in part, by the breach of warranty, conduct, acts,

omissions, activities, carelessness, recklessness, negligence, and/or intentional misconduct of

Plaintiff, thereby completely or partially barring Plaintiff’s recovery herein.

                                    SIXTH AFFIRMATIVE DEFENSE

          6.          This Defendant is informed and believes, and thereon alleges, that it is not legally

responsible in any fashion with respect to the damages and injuries claimed by Plaintiff;



                                                                             ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                   -8-                              COUNTERCLAIM
            Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 9 of 22




however, if this Defendant is subjected to any liability to Plaintiff, it will be due, in whole or in

part, to the breach of warranty, acts, omissions, activities, carelessness, recklessness, and

negligence of others; wherefore any recovery obtained by Plaintiff against this Defendant should

be reduced in proportion to the respective negligence and fault and legal responsibility of all

other parties, persons and entities, their agents, servants and employees who contributed to

and/or caused any such injury and/or damages, in accordance with the law of comparative

negligence; consequently, this Defendant is informed and believes, and thereon alleges, that the

liability of this answering Defendant, if any, is limited in direct proportion to the percentage of

fault actually attributed to this answering Defendant.

                                  SEVENTH AFFIRMATIVE DEFENSE

          7.          If this Defendant is found responsible in damages to Plaintiff or some other party,

whether as alleged or otherwise, then this Defendant is informed and believes, and thereon

alleges, that the liability will be predicated upon the active conduct of Plaintiff, whether by

negligence, breach of warranty, strict liability in tort or otherwise, which unlawful conduct

proximately caused the alleged incident and that Plaintiff’s actions against this Defendant is

barred by that active and affirmative conduct.

                                   EIGHTH AFFIRMATIVE DEFENSE

          8.          This Defendant is informed and believes, and thereon alleges, that at the time or

place of the incidents alleged in Plaintiff’s Complaint, Plaintiff knowingly, freely, and

voluntarily assumed all risk of harm and the consequent injuries and damages, if any, resulting

therefrom.

                                    NINTH AFFIRMATIVE DEFENSE

          9.          This Defendant is informed and believes, and thereon alleges, that the Complaint,

and each and every cause of action contained therein is barred by the applicable Statutes of

Repose.



                                                                            ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                   -9-                             COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 10 of 22




                                   TENTH AFFIRMATIVE DEFENSE

          10.         This Defendant is informed and believes, and thereon alleges, that as to each

alleged cause of action, Plaintiff has failed, refused and neglected to take reasonable steps to

mitigate her alleged damages, if any, thus barring or diminishing Plaintiff’s recovery herein.

                                 ELEVENTH AFFIRMATIVE DEFENSE

          11.         This Defendant is informed and believes, and thereon alleges, that the Complaint,

and each and every cause of action contained therein, is barred by the applicable Statutes of

Limitation.

                                 TWELFTH AFFIRMATIVE DEFENSE

          12.         This Defendant is informed and believes, and thereon alleges, that Plaintiff

unreasonably delayed both the filing of the Complaint and notification of this Defendant to the

alleged causes of action, and the basis for the causes of action alleged against this answering

Defendant, all of which has unduly and severely prejudiced this Defendant in its defense of the

action, thereby barring or diminishing Plaintiffs’ recovery herein under the Doctrine of Estoppel.

                               THIRTEENTH AFFIRMATIVE DEFENSE

          13.         This Defendant is informed and believes, and thereon alleges, that Plaintiff

unreasonably delayed both filing of the Complaint and notification of this Defendant to the

alleged causes of action, and the basis for the causes of action alleged against this answering

Defendant, all of which has unduly and severely prejudiced this Defendant in its defense of the

action, thereby barring or diminishing Plaintiffs’ recovery herein under the Doctrine of Waiver.

///

///

///

///

///



                                                                           ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 - 10 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 11 of 22




                               FOURTEENTH AFFIRMATIVE DEFENSE

          14.         This Defendant is informed and believes, and thereon alleges, that Plaintiff

unreasonably delayed both the filing of the Complaint and notification of this Defendant to the

alleged causes of action, and the basis for the causes of action alleged against this answering

Defendant, all of which has unduly and severely prejudiced this Defendant in its defense of the

action, thereby barring or diminishing Plaintiffs’ recovery herein under the Doctrine of Laches.

                                 FIFTEENTH AFFIRMATIVE DEFENSE

          15.         This Defendant is informed and believes, and thereon alleges, that Plaintiff has

failed to join all necessary and indispensable parties to this lawsuit.

                                 SIXTEENTH AFFIRMATIVE DEFENSE

          16.         This Defendant is informed and believes, and thereon alleges, that the injuries and

damages of which Plaintiff complains were proximately caused by, or contributed to by, the acts

of other Defendants, cross-Defendants, Third-Party Defendants, persons, and/or other entities,

and that said acts were an intervening and superseding cause of the injuries and damages, if any,

of which Plaintiff complains, thus barring Plaintiff from any recovery against this answering

Defendant.

                               SEVENTEENTH AFFIRMATIVE DEFENSE

          17.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is barred by the Statute of Frauds.

                               EIGHTEENTH AFFIRMATIVE DEFENSE

          18.         It has been necessary for this Defendant to retain the services of an attorney to

defend this action, and this Defendant is entitled to a reasonable sum as and for attorney’s fees.

                                NINETEENTH AFFIRMATIVE DEFENSE

          19.         This Defendant is informed and believes, and thereon alleges, that the claims of

Plaintiff are reduced, modified and/or barred by the Doctrine of Unclean Hands.



                                                                            ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                  - 11 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 12 of 22




                                TWENTIETH AFFIRMATIVE DEFENSE

          20.         This Defendant is informed and believes, and thereon alleges, that Plaintiff lacks

title to the stolen gift cards which are void and/or voidable at Defendant’s sole discretion.

                              TWENTY-FIRST AFFIRMATIVE DEFENSE

          21.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Plaintiff received benefit of her bargain.

                             TWENTY-SECOND AFFIRMATIVE DEFENSE

          22.         This Defendant is informed and believes, and thereon alleges, that Defendants’

performance was excused because of Impossibility of Performance.

                              TWENTY-THIRD AFFIRMATIVE DEFENSE

          23.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Plaintiff abandoned the recovery of her

damages, if any.

                             TWENTY-FOURTH AFFIRMATIVE DEFENSE

          24.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Plaintiff ratified Defendant’s actions or

lack thereof.

                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

          25.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because of changed circumstances.

                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

          26.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Plaintiff released its claims.

///

///



                                                                            ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                  - 12 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 13 of 22




                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE

          27.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because of the doctrine of Accord and

Satisfaction.

                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

          28.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because of the Parol Evidence Rule.

                             TWENTY-NINTH AFFIRMATIVE DEFENSE

          29.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because of the doctrine of Unjust Enrichment.

                                THIRTIETH AFFIRMATIVE DEFENSE

          30.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Plaintiff failed to fulfill a condition or

conditions precedent to the enforcement of each and every oral, implied or other obligation

alleged herein.

                              THIRTY-FIRST AFFIRMATIVE DEFENSE

          31.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred by the Economic Loss Doctrine.

                             THIRTY-SECOND AFFIRMATIVE DEFENSE

          32.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Defendant complied with and/or fulfilled

all statutory funding requirements imposed by law.

///

///

///



                                                                         ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                - 13 -                          COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 14 of 22




                               THIRTY-THIRD AFFIRMATIVE DEFENSE

          33.         This Defendant is informed and believes, and thereon alleges, that Plaintiff’s

Complaint is reduced, modified, and/or barred because Plaintiff lacks standing and/or capacity to

sue this Defendant.

                             THIRTY-FOURTH AFFIRMATIVE DEFENSE

          34.         Plaintiff’s damages, if any, are speculative and/or uncertain and, therefore, are not

compensable.

                               THIRTY-FIFTH AFFIRMATIVE DEFENSE

          35.         Plaintiff is barred, in whole or in part, from recovering attorney’s fees in this

matter based on contract, equity, or other exclusions in law or equity.

                               THIRTY-SIXTH AFFIRMATIVE DEFENSE

          36.         Pursuant to Fed. R. Civ. P. 11, all possible affirmative defenses may not have

been alleged herein insofar as sufficient facts were not available for this Defendant after

reasonable inquiry, and therefore, this Defendant reserves the right to amend its Answer to allege

additional affirmative defenses, if subsequent investigation so warrants.



            HOME DEPOT’S COUNTERCLAIM AGAINST KAITLYN PETERSON

          Pursuant to Federal Rule of Civil Procedure 13, Counter-Claimant HOME DEPOT

U.S.A., INC. (“Counter-Claimant” or “Home Depot”), by and through its counsel of record, the

law firm of NEWMEYER & DILLION LLP, hereby asserts the following counterclaims against

Counter-Defendant KAITLYN PETERSON (“Counter-Defendant” or “Peterson”) as follows:

                                       JURISDICTION AND VENUE

          1.          Counter-Claimant Home Depot is a Delaware corporation in good standing with

its principal place of business residing outside the State of Utah.

///



                                                                              ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                   - 14 -                            COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 15 of 22




          2.          Upon information and belief, Counter-Defendant is an individual residing in

Weber County, State of Utah.

          3.          This Court has original jurisdiction over the parties in this matter pursuant to 28

U.S.C. § 1332 as they are completely diverse and the amount in controversy exceeds $75,000.00.

          4.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the claims

asserted by Plaintiff in her Complaint as well as the counterclaims asserted herein by Home

Depot are alleged to have arisen in Weber County, State of Utah.

                                        FACTUAL ALLEGATIONS

          5.          In or about May 2018, Home Depot discovered that one of its employees, Daniel

Martinez (“Martinez”) had been stealing Home Depot electronic gift cards (“eGift Cards”).

          6.          Upon discovery of the theft, Home Depot promptly terminated Martinez from his

employment and deactivated the eGift Cards that Martinez had stolen.

          7.          In addition to terminating Martinez, Home Depot also pursued criminal action

against Martinez for his theft of eGift Cards from Home Depot.

          8.          Upon information and belief, Martinez had been advertising and selling the stolen

eGift Cards at a discounted rate to individuals on local classifieds website www.ksl.com.

          9.          Upon information and belief, Peterson saw Martinez’s advertisement on

www.ksl.com and purchased a number of the stolen Home Depot eGift Cards from Martinez at a

discounted rate totaling approximately $198,225.00.

          10.         Upon information and belief, Martinez never represented to Peterson that he was

an employee of Home Depot.

          11.         Upon information and belief, Peterson was unaware that Martinez was a Home

Depot employee at that time that she purchased the stolen eGift Cards from Martinez.

          12.         Upon information and belief, Peterson knew or should have known that the eGift

Cards she purchased from Martinez were not authorized by Home Depot and/or had been stolen.



                                                                            ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                  - 15 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 16 of 22




          13.         Upon information and belief, Peterson failed to verify that each of the stolen eGift

Cards she purchased from Martinez had been duly authorized by and were a legal form of tender

acceptable to Home Depot.

          14.         Peterson assumed the risk of purchasing stolen eGift Cards from Martinez.

          15.         Peterson has failed and refuses to accept any responsibility for her own actions in

purchasing the stolen eGift Cards from Martinez.

          16.         Upon information and belief, Peterson failed to implement any proper or effective

safeguards, trainings, audits, inspections, policies, procedures or the like to avoid purchasing

unauthorized and/or stolen eGift Cards.

          17.         Peterson owed a duty to Home Depot to appreciate the threat of her own actions

when purchasing hundreds of thousands of dollars of stolen eGift Cards from Martinez.

          18.         Upon information and belief, Peterson did not purchase any of the stolen the eGift

Cards from Martinez while on the premises of Home Depot.

          19.         Until Home Depot discovered Martinez’s theft, Home Depot was completely

unaware that either Peterson or Martinez had access to, were in possession of, or had been using

the stolen eGift Cards for their own personal gain.

          20.         By purchasing the stolen eGift Cards, Peterson expressly and/or implicitly

consented to the eGift and Plastic Gift Card Distribution Terms and Conditions (10/13/09)

(“Terms and Conditions”) that accompanied and governed the use of the stolen eGift Cards.

          21.         Upon information and belief, Peterson used many of the stolen eGift Cards she

purchased at a discounted rate from Martinez to obtain merchandise and/or services from Home

Depot.

          22.         Upon information and belief, the value of merchandise and/or services Peterson

obtained from Home Depot by using the stolen eGift Cards substantially exceeded the

discounted rate that she paid Martinez.



                                                                             ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                  - 16 -                            COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 17 of 22




          23.         Upon information and belief, Peterson’s lack of reasonable care in purchasing the

stolen eGift Cards from an unauthorized and/or disreputable source and then using those eGift

Cards to obtain merchandise and/or services at Home Depot’s expense has damaged Home

Depot in an amount to be proven at trial.

          24.         As a result of Peterson’s misuse of the stolen eGift Cards, Home Depot has been

forced to retain the services of an attorney to prosecute this action.

                                        FIRST CAUSE OF ACTION

                                        (Negligent Misrepresentation)

          25.         Counter-Claimant repeats, realleges, and incorporates by all reference of the

preceding paragraphs as though fully set forth herein.

          26.         Upon information and belief, when Peterson presented and/or used the eGift

Cards to obtain merchandise and/or services from Home Depot, Peterson was representing to

Home Depot that she held lawful title to and possession of the stolen eGift Cards.

          27.         Upon information and belief, Peterson’s representation that she held lawful title to

and possession of the stolen eGift Cards was not true.

          28.         Upon information and belief, Peterson knew or should have known she did not

hold lawful title to and/or possession of the stolen Home Depot eGift Cards, highlighted by the

fact that she insisted to go through the checkout line with Martinez before making her initial

eGift Card purchase from Martinez.

          29.         Upon information and belief, Peterson failed to use reasonable care to determine

whether or not she held proper title to and possession of the stolen eGift Cards before presenting

them to Home Depot as payment in exchange for goods and/or services.

          30.         Upon information and belief, Peterson was in the best position to know she did

not hold lawful title to and/or possession of the stolen eGift Cards when obtaining them from

Martinez rather than from Home Depot.



                                                                             ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                  - 17 -                            COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 18 of 22




          31.         Home Depot had a financial interest in preventing Peterson’s use of the stolen

eGift Cards in order to obtain actual payment in exchange for its merchandise and/or services.

          32.         Without any knowledge of Martinez’s theft or how Peterson obtained the stolen

eGift Cards from Martinez, Home Depot reasonably relied upon Peterson’s representation that

she held lawful title to and/or possession of the stolen eGift Cards.

          33.         As a result of Peterson’s representations, Home Depot suffered damages in the

form of lost payment for merchandise and/or services.

          34.         Home Depot is entitled to the reasonable value of the merchandise and/or services

that it conferred upon Peterson for which it did not receive actual payment.

                                      SECOND CAUSE OF ACTION

                                                (Conversion)

          35.         Counter-Claimant repeats, realleges, and incorporates by all reference of the

preceding paragraphs as though fully set forth herein.

          36.         Martinez’s theft and Peterson’s use and/or possession of the eGift Cards was an

intentional interference of Home Depot’s rightful use and/or possession of the eGift Cards.

          37.         Peterson never held proper title to the stolen eGift Cards she purchased from

Martinez.

          38.         Peterson’s use and/or possession of the stolen eGift Cards deprived Home Depot

of its use and/or possession of the eGift Cards.

          39.         Home Depot is entitled to the reasonable value of the eGift Cards that Peterson

used and/or deprived Home Depot of possession.

                                       THIRD CAUSE OF ACTION

                                             (Civil Conspiracy)

          40.         Counter-Claimant repeats, realleges, and incorporates by all reference of the

preceding paragraphs as though fully set forth herein.



                                                                           ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 - 18 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 19 of 22




          41.         Upon information and belief, Martinez and Peterson combined, conspired, and/or

worked together to obtain the eGift Cards from Home Depot for Peterson’s personal use and/or

benefit.

          42.         Upon information and belief, Martinez and Peterson engaged in or about twelve

(12) separate transactions wherein Peterson asked for and Martinez provided the eGift Cards to

Peterson at a reduced rate.

          43.         Upon information and belief, Martinez and Peterson conspired to obtain eGift

Cards and intentionally deprived Home Depot of its use and/or possession of its eGift Cards.

          44.         Peterson’s use of the stolen eGift Cards as payment to Home Depot proximately

caused Home Depot to suffer loss of merchandise and/or services without receiving actual

payment and/or anything of value in exchange.

          45.         Home Depot is entitled to the reasonable value of the eGift Cards that Peterson

and Martinez used and/or deprived Home Depot of possession.

                                      FOURTH CAUSE OF ACTION

                                  (Quantum Meruit / Unjust Enrichment)

          46.         Counter-Claimant repeats, realleges, and incorporates by all reference of the

preceding paragraphs as though fully set forth herein.

          47.         Until Home Depot became aware of Martinez’s theft of eGift Cards, Home Depot

was unaware of Peterson’s unauthorized use of the stolen eGift Cards to purchase merchandise

and/or services for Peterson’s own personal benefit.

          48.         Upon information and belief, Peterson has appreciated and/or retained the benefit

of the merchandise and/or services she obtained from Home Depot when using the stolen eGift

Cards.

///

///



                                                                           ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 - 19 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 20 of 22




          49.         As a result of Martinez’s theft and Peterson’s use of the eGift Cards, nothing of

value was provided to Home Depot in exchange for the merchandise and/or services that

Peterson obtained by using the eGift Cards for payment at Home Depot.

          50.         Home Depot is entitled to the reasonable value of the merchandise and/or services

that it conferred upon Peterson for which it did not receive actual payment.

                                       FIFTH CAUSE OF ACTION

                                            (Declaratory Relief)

          51.         Counter-Claimant repeats, realleges, and incorporates by all reference of the

preceding paragraphs as though fully set forth herein.

          52.         A justiciable controversy exists between Home Depot and Peterson as to the

Peterson’s personal use of stolen eGift Cards she obtained from Martinez to the detriment of

Home Depot.

          53.         Home Depot’s ownership, rights, title, use and/or possession of the stolen eGift

Cards is directly adverse to the interests of Peterson.

          54.         Home Depot has a legally protectable ownership interest in its use and/or

possession of the stolen eGift Cards as well as the merchandise and/or services obtain therefore

that is ripe for judicial determination.

          55.         Home Depot is entitled to the reasonable value of the merchandise and/or services

that it conferred upon Peterson for which it did not receive actual payment.

///

///

///

///

///

///



                                                                           ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                 - 20 -                           COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 21 of 22




                                           PRAYER FOR RELIEF

          WHEREFORE, Counter-Claimant HOME DEPOT U.S.A., INC. prays for judgment

against Counter-Defendant as follows:

          1.          That a money judgment against Counter-Defendant be entered for the value of

merchandise and/or services she received by virtue of unlawfully using and/or depriving Home

Depot of possessing the stolen eGift Cards;

          2.          For the cost of suit incurred herein;

          3.          For all interest accrued at the statutory post-judgment rate;

          4.          For attorney’s fees and costs; and

          5.          For such other and further relief as the Court deems just and proper.

          Dated: February 14, 2020                      NEWMEYER & DILLION LLP



                                                        By:
                                                              AARON B. SHUMWAY, ESQ. (15255)

                                                              Attorneys for Defendant
                                                              HOME DEPOT U.S.A., INC. dba THE
                                                              HOME DEPOT




                                                                              ANSWER TO COMPLAINT AND
735.271 / 8548154.1                                   - 21 -                            COUNTERCLAIM
           Case 1:19-cv-00091-BSJ Document 24 Filed 02/14/20 Page 22 of 22




                                  CERTIFICATE OF SERVICE
          I hereby certify that on February 14, 2020, I electronically filed the foregoing HOME

DEPOT          U.S.A.,   INC.’S    ANSWER        TO       PLAINTIFF’S     COMPLAINT      AND

COUNTERCLAIM with the Clerk of the Court using the CM/ECF system which sent

notification of such filing to the following:

          Jason M. Yancey, Esq.
          Helgesen, Houtz & Jones, P.C.
          1513 N. Hill Field Road, Suite 3
          Layton, UT 84041
          Tel: (801) 544-5306
          Fax: (801) 682-8328
          Attorneys for Plaintiff Kaitlyn Peterson
          jyancey@utahattorneys.com




                                                An employee of Newmeyer & Dillon LLP




                                                                        ANSWER TO COMPLAINT AND
735.271 / 8548154.1                              - 22 -                           COUNTERCLAIM
